DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The preliminary amendment to the claims filed 11/22/2019 has been entered. Claim(s) 1-16 has/have been canceled. New claim(s) 17-36 has/have been added, and is/are pending. The examiner notes each of claims 18-36 lacks a status identifier. Applicant is reminded, in accordance with 37 C.F.R. 1.121, "In the claim listing, the status of every claim must be indicated after its claim number by using one of the following identifiers in a parenthetical expression: (Original), (Currently amended), (Canceled), (Withdrawn), (Previously presented), (New), and (Not entered)." 

Claim Objections
Claims 21, 22, 25 and 29-30 are objected to because of the following informalities: each occurrence of "and in that" should be amended within the scope of "wherein" for consistency with the remaining limitations. 
Appropriate correction is required.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of pre-AIA  35 U.S.C. 112, second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 20-35 is/are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claims 20-35, the limitations "wherein the value of the autonomic tone is normalized using stored comparison data sets…," "wherein a time value of a pre-ejection period is determined by the circulation parameter determination unit…," "a pulse signal of the subject is determined on a peripheral blood vessel…," and the comparable limitations of the remaining above-identified claims are indefinite. The claims are directed to a method, but the above-noted limitations do not clearly recite any active steps, or clearly further limit any previously-recited active steps, such that it is unclear if the claimed method requires these steps to be performed. See MPEP 2111.04. For the purpose of this Office action, these claims will be further discussed with the understanding the above-noted limitations are intended to be required steps of the claimed method. If this is consistent with Applicant's invention, the claims should be amended to clearly reflect this intention, e.g., by reciting the steps are actively performed (e.g., using the present participle). For example, with respect to claim 20, within the scope of, "The method according to claim 17, wherein the method further comprises normalizing the value of the autonomic tone using stored comparison data sets before it is taken into account in the determination of the blood pressure value."
Regarding claim 24 and claims dependent thereon, there is insufficient antecedent basis for the limitation "the pre-ejection period" in the claim. 
Regarding claim 27 and claims dependent thereon, there is insufficient antecedent basis for the limitation "the corrected pulse transit time" in the claim.
Regarding claim 27 and claims dependent thereon, there is insufficient antecedent basis for the limitation "the input values" in the claim. It is not readily apparent to what values this limitation was intended to refer. For the purpose of this Office action, "the input value" has been interpreted to refer to the "at least one value relating to at least one predetermined physical characteristic and/or lifestyle characteristic of the subject" that is/are transmitted, or "input" to the circulation parameter determination unit. 
Regarding claim 35 and claims dependent thereon, it is unclear to what "in each case" refers. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim(s) 17-36 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more. 
The claims recite the steps of determining at least one value of an autonomic tone from a determined time profile of the heartbeat signal, normalizing the autonomic tone value based on comparison data, determining a PEP value based on the autonomic tone value, determining a pulse width, determining a PAT, corrected PTT, arterial length, and PWV, determining values of a plurality of coefficients by comparing a reference measurement or input values, and determining at least one blood pressure value taking into account the above-noted parameters or some combination thereof. These limitations, as drafted, are a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting "circulation parameter determination unit" performs the steps nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the determination unit language, these steps encompass a user mentally/manually calculating the parameters, e.g., by simple/straightforward mathematical operations (division, subtraction, etc.), by visually assessing the parameter from an output signal, etc.; comparing measured values to predetermined data; and/or by taking parameters into consideration, in any manner he/she desires to do so, in judging, assessing and/or evaluating a blood pressure value(s). If claim limitations, under the broadest reasonable interpretation, cover performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the "mental processes" grouping of abstract ideas. Accordingly, the pending claims recite an abstract idea. 
This judicial exception is not integrated into a practical application. Additional steps or elements of the claims include the above-noted determination unit for implementing the steps of the mental process, generic steps/structure for measuring/determining heart beat and peripheral pulse signals and transmitting said signals to the determination unit for analysis thereof, and a generic outputting step outputting the result of performing the abstract idea. The determination unit is recited at a high-level of generality (i.e., as a generic computer performing generic computer functions of calculating, comparing, etc. data), such that it amounts no more than mere instructions to apply the exception using a generic computer component. The steps of determining signals and transmitting them to the determination unit and generically outputting the results of performing the abstract idea (i.e., a blood pressure value(s)) amounts to gathering data necessary to perform the abstract idea and necessary outputting. See MPEP 2106.05(g). 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform the steps of the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Additionally, the data gathering and output steps are comparable to those identified by the courts as well-understood, routine and/or conventional steps, such as receiving or transmitting data, determining the level of a biomarker in blood by any means, etc. See MPEP 2106.05(d). Accordingly, the above-noted claims are not patent eligible.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 17-20 and 36 is/are rejected under 35 U.S.C. 102(a)(1) and/or 35 U.S.C. 102(a)(2) as being anticipated by CN 103598876 B (reference made to English translation provided by Applicant with IDS filed 11/22/2019, hereinafter "Harbin").
Regarding claims 17-19, Harbin teaches a method for determining at least one blood pressure value of a test subject, the method comprising:
determining a heartbeat signal of a subject by means of a heartbeat measuring arrangement, wherein the heartbeat signal is an ECG (pg. 4, ¶¶ [0050]-[0060] acquisition module for data acquisition including acquiring/collecting an electrocardiogram, or ECG, signal); 
transmitting the heartbeat signal to a circulation parameter determination unit (pg. 4, ¶¶ [0050]-[0060] processing module for data processing);
determining, by the circulation parameter determination unit, at least one value of an autonomic tone from a determined time profile of the heartbeat signal, wherein the autonomic tone comprises at least one of a vagal tone, a heart rate variability, a sympathetic tone, and an autonomic quotient (pg. 4, ¶¶ [0050]-[0060], heart rate variability, HRV); 
determining, by the circulation parameter determination unit, the at least one blood pressure value taking into account the at least one value of the autonomic tone (pg. 4, ¶¶ [0050]-[0060] calculating SBP and/or DBP using the determined HRV); and
outputting the determined blood pressure value (pg. 4, ¶¶ [0050]-[0060] display module for data display). 
Regarding claim 20, Harbin teaches the value of the autonomic tone is normalized using stored comparison data sets before it is taken into account in the determination of the blood pressure value (pg. 4, ¶¶ [0050]-[0060] where a HRV standard is subtracted from a measured HRV in determining SBP and/or DBP). 
Regarding claim 36, Harbin teaches a device for determining at least one circulation parameter of a subject, the device comprising:
heartbeat measuring arrangement (pg. 4, ¶¶ [0050]-[0060] acquisition module for data acquisition including acquiring/collecting an electrocardiogram, or ECG, signal);
a pulse measuring arrangement (pg. 4, ¶¶ [0050]-[0060] acquisition module for data acquisition including acquiring/collecting a pulse wave signal); and
a circulation parameter determination unit (pg. 4, ¶¶ [0050]-[0060] processing module for data processing),
wherein the device is designed to carry out a method according to claim 17 (see discussion of claim 17 above).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harbin in view of US 2017/0347894 A1 (Bhushan), US 2016/0287172 A1 (Morris) and US 2007/0060959 A1 (Salo).
Regarding claim 21, Harbin teaches the limitations of claim 17, as discussed above, but does not teach a time value of a pre-ejection period is determined by the circulation parameter determination unit by means of the autonomic tone, and in that the circulation parameter determination unit takes the pre-ejection period into account in the determination of the at least one blood pressure value.
Bhushan teaches/suggests a method comprising determining a heartbeat signal of a subject by means of a heartbeat measuring arrangement and transmitting the heartbeat signal to a determination unit (¶ [0101] where the plurality of sensors record data, and transmit the data to a microcontroller 105, and the plurality of sensors includes an EXG, or ECG, sensor); wherein the determination unit is configured for determining a time value of a pre-ejection period (¶ [0047] PEP) and determining at least one blood pressure value(s) based on the pre-ejection period (¶¶ [0051]-[0052] equations for calculating SBP and/or DBP include a PEP parameter; ¶¶ [0070]-[0077]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Harbin with the circulation parameter determination unit determining a pre-ejection period and determining the blood pressure value(s) based on the pre-ejection period as taught/suggested by Bhushan in order to increase accuracy and/or reliability of the blood pressure value(s) measurement by considering an additional parameter(s) correlated therewith (Bhushan, ¶ [0050]).
Harbin as modified does not disclose the pre-ejection period is determined by means of the autonomic tone, but does disclose a value of autonomic tone determined by the calculation parameter determination unit reflects sympathetic and parasympathetic activity (e.g., ¶ [0062]). 
Morris discloses PEP may be directly measured or determined as a function of another measured parameter, such as heart rate, estimated based on general population data (¶ [0073]). Salo discloses there is a known relationship between changes in pre-ejection period and changes in sympathetic tone (¶ [0046]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Harbin with the circulation parameter determination unit determining the pre-ejection period by means of another parameter, such as the autonomic tone reflecting sympathetic activity (Salo, ¶ [0046]), as taught/suggested by Morris in order to enable providing a PEP for use in determining a blood pressure value(s) without requiring an additional sensor for directly measuring the PEP, reducing cost of the system implementing the method, increasing user convenience, etc.

Claim(s) 22-23 and 25-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harbin, or alternatively, over Harbin in view of Bhushan.
Regarding claim 22, Harbin teaches the limitations of claim 17, as discussed above, and further teaches/suggests the method comprises determining a pulse signal of a subject by means of a pulse measuring arrangement (pg. 4, ¶¶ [0050]-[0060] acquisition module for data acquisition including acquiring/collecting a pulse wave signal) and transmitting the pulse signal to the circulation parameter determination unit (pg. 4, ¶¶ [0050]-[0060] processing module for data processing). Harbin does not teach the circulation parameter determination unit determines the at least one blood pressure value based on a determined profile of the pulse signal, in particular a pulse width of a pulse within the pulse signal. However, Applicant appears to discloses pulse width as an optional parameter (e.g., ¶ [083]), such that at the time the invention was effectively filed, it would have been an obvious matter of design choice to a person of ordinary skill in the art to modify the method of Harbin with the circulation parameter determination unit determining the at least one blood pressure value based a pulse width of a pulse within the pulse signal because Applicant has not disclosed that consideration of this parameter in determining the blood pressure value(s) provides an advantage, is used for a particular purpose, or solves a stated problem. As no evidence has been provided to the contrary, one of ordinary skill in the art, furthermore, would have expected Applicant's invention to perform equally well with the equations disclosed by Harbin because either method increases the accuracy of a blood pressure value(s) determination by compensating for factors such as neural activity that affect blood pressure. 
Alternatively/Additionally, Bhushan teaches/suggests a method comprising determining a heartbeat signal of a subject by means of a heartbeat measuring arrangement and transmitting the heartbeat signal to a determination unit (¶ [0101] where the plurality of sensors record data, and transmit the data to a microcontroller 105, and the plurality of sensors includes an EXG, or ECG, sensor); determining a pulse signal of a peripheral blood vessel of a subject by means of a pulse measuring arrangement and transmitting the pulse signal to a determination unit (¶ [0101] where the plurality of sensors record data, and transmit the data to a microcontroller 105, and the plurality of sensors includes a PPG sensor, which may be located at the wrist/finger as described throughout the specification), and determining, by the determination unit, at least one blood pressure value, wherein the determination unit determines at least one blood pressure value based on a determined profile of the pulse signal, in particular a pulse width of a pulse within the pulse signal (¶¶ [0051]-[0052] equations for calculating SBP and/or DBP include PPGW50 PPGW75 parameters; ¶¶ [0070]-[0077]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Harbin with the circulation parameter determination unit determining the blood pressure value(s) based a pulse width of a pulse within the pulse signal as taught/suggested by Bhushan in order to increase accuracy and/or reliability of the blood pressure value(s) measurement by considering an additional parameter(s) correlated therewith (Bhushan, ¶ [0050]).
Regarding claim 23, Harbin as modified teaches/suggests a pulse arrival time is determined from the heartbeat signal and the pulse signal on the peripheral blood vessel, wherein the pulse arrival time is the time which elapses between a first heartbeat and the appearance of an associated first pulse signal in the peripheral blood vessel (pg. 6, ¶ [0071]).
Regarding claims 25-26, Harbin as modified teaches/suggests the limitations of claim 22, as discussed above, and further discloses the circulation parameter determination unit is configured for determining the blood pressure value(s) from at least one equation having pulse transit time as a variable, as well as a plurality of coefficients (pg. 4, ¶¶ [0050]-[0060] equations for calculating SBP and/or DBP based on a PTT measurement(s) and a plurality of coefficients). Harbin as modified does not teach determining the blood pressure value from at least one equation having pulse wave velocity as a variable, the circulation parameter determination unit takes into account the arterial length in the determination of the at least one blood pressure value. 
Bhushan teaches/suggests, in an equation for determining a blood pressure value(s), pulse transit time and pulse wave velocity may be used interchangeably (e.g., ¶¶ [0048]-[0049]), and, when using pulse wave velocity, a value is determined for an arterial length of the peripheral blood vessel of the subject by measuring a corresponding length and transmitted to a determination unit (¶ [0074] estimating a distance between the heart and a finger/peripheral blood vessel from the subject's height and weight); a pulse wave velocity is determined from the arterial length and a pulse transit time (¶ [0074]); and a blood pressure value(s) is determined from at least one equation having at least the pulse wave velocity as a variable, as well as a plurality of coefficients (e.g., ¶¶ [0051]-[0052] equations for calculating SBP and/or DBP includes PWV and a plurality of coefficients or constants; ¶¶ [0070]-[0077]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Harbin with determining a value for an arterial length of the peripheral blood vessel of the subject by measuring a corresponding length and transmitting the arterial length value to the circulation parameter determination unit, wherein the circulation parameter determination unit is configured for determining a pulse wave velocity from the arterial length and a pulse transit time and determining the blood pressure value(s) from at least one equation having at least the pulse wave velocity as a variable, as well as a plurality of coefficients as taught/suggested by Bhushan as a simple substitution of calculating and utilizing one parameter suitable for determining a blood pressure value(s) (e.g., PWV) for another (e.g., PTT) to yield no more than predictable results. See MPEP 2143(I)(B).

Claim(s) 24 and 27-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harbin (or Harbin in view of Bhushan) as applied to claim(s) 23 and 25 above, and further in view of US 2015/0374244 A1 (Yoo).
Regarding claim 24, Harbin as modified teaches/suggests the limitations of claim 23, as discussed above, but does not disclose a corrected pulse transit time is determined by subtracting a pre-ejection period from the pulse arrival time. 
Yoo teaches and/or suggests a method comprising acquiring a heartbeat signal (Fig. 7, ECG) and a peripheral pulse signal (Fig. 7, bioimpedance signal acquired from the wrist, ¶ [0027]), transmitting the signals to a determination unit (controller 117), wherein the determination unit is configured for determining a pulse arrival time (PTT) from the heartbeat signal and the pulse signal on the peripheral blood vessel, wherein the pulse arrival time is the time which elapses between a first heartbeat and the appearance of an associated first pulse signal in the peripheral blood vessel (¶ [0015] where PTT is a time interval between a peak point R in the electrocardiogram signal and a highest point or lowest point in the bioelectrical impedance signal) and determining a corrected pulse transit time (PTT') by subtracting a pre-ejection period (PEP) from the pulse arrival time (¶ [0015]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Harbin with the circulation parameter determination unit being configured for determining a pulse arrival time from the heartbeat signal and the pulse signal on the peripheral blood vessel, wherein the pulse arrival time is the time which elapses between a first heartbeat and the appearance of an associated first pulse signal in the peripheral blood vessel, and determining a corrected pulse transit time by subtracting a pre-ejection period from the pulse arrival time as taught/suggested by Yoo in order to reduce error in the pulse transit time value and thereby increase the accuracy of any parameter, such as a blood pressure value(s), determined therefrom (Yoo, ¶ [0009]). 
Regarding claims 27 and 28, Harbin as modified teaches/suggests the limitations of claim 25, and further discloses/suggests the circulation parameter determination unit is configured for determining a pulse wave velocity from the arterial length and a pulse transit time and determining the blood pressure value(s) from at least one equation having at least the pulse wave velocity as a variable, as well as a plurality of coefficients (see discussion of claims 25-26 above), but does not expressly teach determining the pulse wave velocity from the arterial length and a corrected pulse transit time. As discussed above with respect to claim 24, Yoo teaches and/or suggests a method comprising determining a corrected pulse transit time, disclosing using a corrected pulse transit time reduces error. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the method of Harbin with the circulation parameter determination unit determining the pulse wave velocity from the arterial length and a corrected pulse transit time as taught/suggested by Yoo in order to reduce error in the pulse transit time value, or pulse wave velocity calculated therefrom, and thereby increase the accuracy of any parameter, such as a blood pressure value(s), determined therefrom (Yoo, ¶ [0009]).
Regarding claim 29, Harbin as modified teaches/suggests, in a calibration step, a reference blood pressure is measured directly on the subject and transmitted to the circulation parameter determination unit, wherein the circulation parameter determination unit determines values for the plurality of coefficients by comparing the measured reference blood pressure and the pulse wave velocity (pgs. 6-7, ¶ [0076]; Bhushan, ¶ [0069]). 

Claim(s) 30-32 and 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harbin in view of Bhushan and Yoo as applied to claim(s) 28 above; or alternatively, over Harbin in view of Bhushan and Yoo as applied to claim(s) 28 above, and further in view of US 2018/0085012 A1 (Wei). 
Regarding claims 30-32, Harbin as modified teaches/suggests the limitations of claim 28, as discussed above, but does not teach at least one value relating to at least one predetermined physical characteristic and/or lifestyle characteristic of the subject is transmitted to the circulation parameter determination unit, and in that the circulation parameter determination unit determines the plurality of coefficients by comparing the input values to stored comparison data sets, wherein coefficients are selected based on at least one of a pre-specifiable measure of agreement and a similarity between the input values and the stored comparison data sets. 
Bhushan discloses, as an alternative to a calibration step, at least one value relating to at least one predetermined physical characteristic, such as age, biological sex, arm length, body size, weight, ethnic origin, and/or regional origin of the subject, may be transmitted to the determination unit, wherein the determination unit determines the plurality of coefficients by comparing the input values to stored comparison data sets and the coefficients are selected based on at least one of a pre-specifiable measure of agreement and a similarity between the input values and the stored comparison data sets (¶ [0074] population-based regression model using factors such as height, weight, age, gender and prior medical history).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the method of Harbin with at least one value relating to at least one predetermined physical characteristic, such as age, biological sex, arm length, body size, weight, ethnic origin, and/or regional origin of the subject, being transmitted to the circulation parameter determination unit, wherein the circulation parameter determination unit is configured for determining the plurality of coefficients by comparing the input values to stored comparison data sets and the coefficients are selected based on at least one of a pre-specifiable measure of agreement and a similarity between the input values and the stored comparison data sets as taught and/or suggested by Bhushan in order to increase ease of use by eliminating the need for a user to perform a calibration step and/or as a simple substitution of one means/method for determining and/or selecting the plurality of coefficients for another to yield no more than predictable results. See MPEP 2143(I)(B). The examiner notes input of a lifestyle characteristic is not required by the method. Harbin as modified teaches inputting a predetermined physical characteristic, such as those recited in claim 31, and therefore meets the limitations of claims 30-32. 
Alternatively/Additionally, Wei teaches and/or suggests a method comprising determining a blood pressure value(s) from at least one equation having PTT as a variable, as well as a plurality of coefficients (¶ [0124]), wherein at least one value relating to at least one predetermined physical characteristic, such as age, biological sex, arm length, body size, weight, ethnic origin, and/or regional origin of the subject (¶ [0125] age, gender, nation, weight, body fat percentage, color of skin, etc.) and lifestyle characteristic, such as medication use, drug use, place of residence, eating habits, and sleep/waking habits (¶ [0125] a lifestyle, exercise habit or other habit, diet, etc.), may be transmitted to a determination unit, wherein the determination unit determines the plurality of coefficients by comparing the input values to stored comparison data sets and the coefficients are selected based on at least one of a pre-specifiable measure of agreement and a similarity between the input values and the stored comparison data sets (¶ [0125] where equation constants may be determined based on the acquired information and the physiological parameter of interest from other subjects, such as a sub-group of a general population sharing a same or similar characteristic of those mentioned above). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the method of Harbin with at least one value relating to at least one predetermined physical characteristic, such as age, biological sex, arm length, body size, weight, ethnic origin, and/or regional origin of the subject, being transmitted to the circulation parameter determination unit, wherein the circulation parameter determination unit is configured for determining the plurality of coefficients by comparing the input values to stored comparison data sets and the coefficients are selected based on at least one of a pre-specifiable measure of agreement and a similarity between the input values and the stored comparison data sets as taught and/or suggested by Wei in order to increase ease of use by eliminating the need for a user to perform a calibration step and/or as a simple substitution of one means/method for determining and/or selecting the plurality of coefficients for another to yield no more than predictable results. See MPEP 2143(I)(B).
Regarding claim 35, Harbin as modified teaches/suggests a first value for at least one of the systolic blood pressure and a first blood pressure amplitude and a second value for at least one of the diastolic blood pressure and a second blood pressure amplitude is determined and output (pg. 4, ¶¶ [0050]-[0060] calculating and outputting/display SBP and/or DBP using the disclosed equations). 

Claim(s) 33-34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harbin in view of Bhushan and Yoo (or Harbin in view of Bhushan, Yoo, and Wei) as applied to claim(s) 30 above, and further in view of US 2003/0181816 A1 (Shirasaki) or US 2011/0306845 A1 (Osorio). 
Regarding claims 33-34, Harbin as modified teaches/suggests the limitations of claim 30, but does not teach wherein one of a current time, a time of day, and a season is taken into account in determining the blood pressure value, and each of the comparison data sets includes the one of a current time, a time of day, and a season at which they were created. 
Shirasaki discloses characteristics of a pulse wave are altered by various kinds of factors, including seasonal fluctuation, and suggests utilizing calibration information appropriate for a current season (¶ [0072]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the method of Harbin with season being taken into account in determining the blood pressure value as taught/suggested by Shiraski in order to account for seasonal fluctuations in characteristics of a pulse wave, by which a blood pressure value(s) is determined (Shirasaki, ¶ [0072]). Furthermore, as Harbin as modified teaches and/or suggests comparison data sets are utilized to determine the plurality of coefficients, as discussed above with respect to claim 30, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the method of Harbin with each of the comparison data sets including at least a season at which they were created in order to increase the accuracy of the blood pressure value(s) determination by the comparative data sets, or plurality of coefficients associated therewith, accounting for seasonal variation (Shirasaki, ¶ [0072]). 
Alternatively/Additionally, Harbin as modified discloses measured parameters, such as HRV, are normalized by a standard or reference value in determining a blood pressure value (e.g., pgs. 6-7, ¶ [0076] HRV standard, determined during a calibration step). Osorio teaches/suggests calculating a reference HRV from a set of normative data taking into account patient's age, sex, fitness level, body mass index, etc., as well as one or more timescales to account for ultradian, circadian, catamenial, lunar, and seasonal variations (¶ [0097]). As Harbin as modified teaches and/or suggests comparison data sets are utilized to determine the plurality of coefficients, as discussed above with respect to claim 30, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the method of Harbin with one of a current time, a time of day, and a season is taken into account in determining the blood pressure value, wherein each of the comparison data sets includes the one of a current time, a time of day, and a season at which they were created as taught and/or suggested by Osorio in order to increase the accuracy of the blood pressure value(s) determination by the comparative data sets, or plurality of coefficients associated therewith, accounting for ultradian, circadian, catamenial, lunar, and seasonal variations (Osorio, ¶ [0097]). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure: see attached PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Meredith Weare whose telephone number is (571) 270-3957. The examiner can normally be reached Monday - Friday, 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Tse Chen, can be reached on (571) 272-3672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Meredith Weare/Primary Examiner, Art Unit 3791